Citation Nr: 9917305	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran was on active service from June 1961 to June 
1965, and from December 1990 to June 1991.  He also had 
service in the reserves.  The appellant is the veteran's 
widow.  

The matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a July 1997 decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on October [redacted] 1996.

2.  The veteran's death certificate lists the immediate cause 
of death as idiopathic pulmonary fibrosis.

3.  At the time of the veteran's death, service connection 
had not been established for any disability. 

4.  There is no medical evidence of a link between idiopathic 
pulmonary fibrosis and the veteran's period of active 
military service.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant is not eligible for educational assistance 
under Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§ 3501 (West 1991); 38 C.F.R. § 21.3021(a)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

However, the appellant's cause of death claim must first be 
found to be well-grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim for service connection for the cause of the 
veteran's death to be well grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Carbino v. Gober, 10 Vet. App. 
507 (1997).

The veteran's certificate of death indicates that he died in 
October 1996 of idiopathic pulmonary fibrosis.  

A February 1964 service medical record reflects that the 
veteran had an upper respiratory infection with pharyngitis 
and bronchitis productive of yellow sputum.  The remaining 
service medical records, including reserve records dated 
through January 1996, show no respiratory disorders.  
Although a separation examination from the veteran's first 
period of service is not of record, the veteran's lungs and 
chest were clinically evaluated as normal on service physical 
examinations dated in July 1982, April 1986, April 1987, and 
July 1991.  On annual medical certificates dated in March 
1994, March 1995, and January 1996, the veteran denied any 
current medical problems.

Private medical records reflect that the veteran was first 
diagnosed with idiopathic pulmonary fibrosis in January 1996.

In a March 1997 statement, the appellant indicated that the 
veteran first showed signs of breathing difficulties 
approximately two years after his return from the Persian 
Gulf in May 1991.  She also indicated that the veteran 
developed a chronic cough and had prolonged periods 
recovering from colds, something he had not experienced in 
the past.  She stated that he had been in excellent health 
prior to his service in the Persian Gulf.  

In a March 1998 letter, the veteran's private physician from 
1986 to 1996, Robert M. Spurgat, M.D., stated that there was 
no indication that metallic exposure from the veteran's 
civilian job could be "incriminated" as the cause of the 
veteran's disease process.

In her April 1998 substantive appeal, the appellant contended 
that the veteran's idiopathic pulmonary fibrosis was due to 
his exposure to toxins while he was on active duty in 
Southwest Asia during the Persian Gulf War.  She stated that 
the veteran made several trips into Kuwait aboard aircraft 
"after the oil wells had been set on fire."

The record does not include any medical evidence linking 
pulmonary fibrosis to the veteran's military service.  The 
Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his active 
service.  However, as the appellant is not a medical expert, 
she is not competent to offer an opinion regarding any 
medical causation of the disorders leading to the veteran's 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Because the appellant has failed to produce any 
medical evidence of any connection between the veteran's 
death and any disease or injury related to his military 
service, her claim of service connection for the cause of the 
veteran's death must be denied as not well grounded.  38 
U.S.C.A. § 5107(a).

The appellant has asserted that the veteran's death resulted 
from his exposure to toxins during the period of the Persian 
Gulf War.  The Board notes that the veteran's DD 214 
indicates that he did serve in the Desert Shield/Desert Storm 
area of responsibility during the Persian Gulf War.  VA 
compensation benefits are payable to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed under controlling regulations, provided certain 
specified criteria are met.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (1998).  However, compensation for 
disability resulting from undiagnosed illness under the above 
provisions requires that the veteran be a Persian Gulf 
Veteran (defined as having served in the Southwest Asian 
theater of operations during the Persian Gulf War) and that 
the disability be the result of an undiagnosed illness.  In 
this case, although the veteran did have the required service 
in the Southwest Asian theater of operations, the cause of 
death resulted from a diagnosed illness, idiopathic pulmonary 
fibrosis.  Therefore, these provisions concerning undiagnosed 
illnesses do not apply to this case.

The Board views it discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for service connection for the cause of the 
veteran's death, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Entitlement To Dependents' Educational Assistance 
Benefits

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a surviving spouse if a veteran 
dies from a service-connected disability or has a total 
disability permanent in nature at the time of death.  38 
U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1).

As detailed above, service connection for the cause of the 
veteran's death is not in order.  Therefore, in this case, it 
has been determined that the veteran did not die of a 
service-connected disability.  Additionally, a review of the 
record shows that the veteran did not have a total disability 
permanent in nature resulting from a service-connected 
disability and he did not die while a disability so evaluated 
was in existence.  Therefore, the criteria under 38 U.S.C.A. 
§ 3501; 38 C.F.R. § 21.3021(a)(1) are not met.  Accordingly, 
the Board concludes that the appellant is not eligible for 
educational assistance under Chapter 35, Title 38, United 
States Code as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for dependents' educational assistance benefits 
is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

